DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 16, 21, and 27 are objected to because of the following informalities:
Claim 16, line 3; Claim 21, line 3; and Claim 27, 3rd from final line, “a vertical direction” should be --the vertical direction--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites that the inclination angle of the frustoconical section is equal to the vertical inclination of “the two furrow-generating discs.”  Given that the angle of the frustoconical section is the same as the angle of both discs, this implies that the furrow-generating discs are at equal inclinations with respect to the vertical direction.  It is unclear whether this is Applicant’s intent.  For further examination, this limitation may be interpreted as “the respective furrow-generating disc.”
Claim 18 recites that a skid is between “each furrow-generating disc and the respective depth limiting wheel.”  However, claim 1 only recites that at least one furrow-generating disc is coupled to a respective wheel.  It is therefore unclear whether claim 18 should be interpreted such that a skid is located between both furrow-generating discs and the one depth limiting wheel, or that two skids are each located between a respective furrow-generating disc and a respective depth limiting wheel.  For further examination, this limitation may be interpreted in either way.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 5, 8-11, 13, 19, 21, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Pingry (WO 94/24843) in view of Maro (U.S. 2018/0042171), Robertson (U.S. 4,598,654), Christie (U.S. 2019/0261549), Jagow (U.S. 2018/0139894), and Holmes (U.S. 4,515,291).
Regarding claim 1, Pingry discloses (Fig. 1-4) a seed-sowing assembly comprising at least two single seeding units (16A, 16B, 16C) arranged in parallel and displaced longitudinally from one another, which allows to achieve a narrow spacing between furrows and to be anchored to a frame of any direct sowing seeder, wherein each of said single seeding units comprises a first support arm (linkage bars 34) pivotally connected at one of its ends to the seeder frame (14), and a second support arm (frame supporting each meter 30 and ground tools 24, 26, 28, 32) pivotally connected to another end of the first support arm, wherein said second arm supports two furrow-generating discs (double disk opener 24); wherein at least one of the two furrow-generating discs is coupled to a respective depth limiting wheel (26); and a third support arm (arm linking closing wheels 28 to each unit 16) pivotally connected to one end of the second support arm, wherein said third arm supports two furrow-closing wheels (28) inclined angularly with respect to each other in the vertical direction (as can be seen in Fig. 1-4).
Pingry does not disclose that wherein said first support arm supports a charge regulator.
However, Maro discloses (Fig. 2) a similar seeding unit having a first arm (152) pivotally connected at one of its ends to a seeder frame (102), wherein said first support arm supports a charge regulator (actuator 110) operable to adjust a downforce on the seeding unit.
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to include the teachings of Maro in the seeding units of Pingry in order to allow downforce adjustment on each seeding unit.
Pingry does not disclose that the furrow-generating discs are inclined angularly with respect to a vertical direction.
However, Robertson discloses that the downward (vertical) and forward inclination of opening discs defines the angle of attack with the ground as well as the degree of ground-opening (Col. 1, lines 30-33; the vertical angle of the discs disposes the convergence region of the discs downward from their axes to properly engage the ground, and the angles simultaneously define how wide the furrow is).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to include the teachings of Robertson in the seeding units of Pingry in order to effectively engage the ground and generate a furrow with a proper width for sowing seeds.
Pingry does not disclose that the two furrow-generating discs are formed by a larger diameter disc and a smaller diameter disc whose diameter difference is 0.5 to 2 inches, wherein the smaller disc is internally and externally peripherally milled.
However, Christie discloses (Fig. 70) two furrow-generating discs formed by a larger diameter disc and a smaller diameter disc, and that such a configuration lessens down pressure requirements ([0173}).  Christie further discloses (Fig. 45-46) furrow-generating discs having sharpened bevel edges on both sides of each disc, and that such a configuration offers a long sharpened lifespan ([0291]).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to include the teachings of Christie in the seeding units of Pingry in order to lessen down pressure requirements and extend a sharpened lifespan of each disc.  It is noted that the recitation of the disc being milled is a functional step of forming the disc, which does not patentably distinguish from the prior art given that it does not result in a structural difference from the prior art.
Furthermore, it would have been obvious to one having ordinary skill in the art to make the diameter difference 0.5 to 2 inches, since where the general conditions of the claim (a diameter difference between blades) are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Pingry does not disclose a seed contact wheel.
However, Jagow discloses (Fig. 2-5) a seed contact wheel (35) supported by a frame, similar to the second support arm of Pingry, for firming seeds into the bottom of the furrow.
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to include the teachings of Jagow in the seeding units of Pingry in order to firm seeds into the bottom of the furrow.
Pingry does not disclose that the at least two single seeding units are transversely spaced apart between 13 and 17 cm from each other.
However, Holmes discloses (Col. 18, lines 61-62) that it may be desired to plant seeds in rows with as little as about 2 inches (or about 5 cm) between adjacent rows.
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to space Pingry’s staggered seeding units, which are for the purpose of planting narrow seed rows (page 3, lines 11-15), between 13 and 17 cm from each other, since where the general conditions of the claim are disclosed in the prior art,  discovering the optimum or workable ranges involves only routine skill in the art.
Regarding claim 5, Maro further discloses in the combination above that the charge regulator is a pneumatic chamber ([0022], lines 2-3).  Examiner takes Official Notice that it is well known to those of ordinary skill in the art that pneumatic actuators generally operate by receiving charge pressure of an air compressor, and in fact a means of compressing air to operate a pneumatic actuator is implied.
Regarding claim 8, Pingry in view of Robertson does not explicitly disclose that each of the two furrow-generating discs has an inclination angle between 5° and 10° with respect to the vertical direction.
However, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to make the vertical inclination angle any necessary to properly engage the ground and generate a wide enough furrow, since where the general conditions of the claim are disclosed in the prior art (the vertical inclination angle as disclosed by Robertson), discovering the optimum or workable ranges involves only routine skill in the art.
Regarding claims 9-11, Pingry in view of Robertson does not explicitly disclose that the two furrow-generating discs are angularly separated horizontally between 5° and 30° from each other, or in particular 10° or 15°.
However, as described above, Robertson discloses that the downward and forward (horizontal) inclination of opening discs defines the angle of attack with the ground as well as the degree of ground-opening (Col. 1, lines 30-33; the angles of the discs defines where the convergence region of the discs is to properly engage the ground, and the angles simultaneously define how wide the furrow is).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to angularly separate horizontally the two furrow-generating discs of Pingry in order to properly engage the ground with a cutting edge and to ensure proper widening of the furrow.  It would have further been obvious to make the angular separation any necessary to properly engage the ground and generate a wide enough furrow, since where the general conditions of the claim are disclosed in the prior art (the horizontal inclination angle as disclosed by Robertson), discovering the optimum or workable ranges involves only routine skill in the art.
Regarding claim 13, Pingry in view of Christie does not explicitly disclose that the difference in diameter between the larger diameter disc and the smaller diameter disc is 1 inch.
However, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to make the diameter difference any necessary to generate a furrow while lessening downforce requirements, as described above, since where the general conditions of the claim (a diameter difference between blades) are disclosed in the prior art, discovering an optimum or workable value of a result effective variable involves only routine skill in the art.
Regarding claim 19, Jagow further discloses (Fig. 2-5) in the combination above that the seed contact wheel contacts seeds by means of an expansion spring (43).  It would have been obvious to one having ordinary skill in the art to include this detail in the modification described above.
Regarding claim 21, Pingry further discloses that each furrow-closing wheel has an inclination angle between 00 and 30° with respect to a vertical direction (the inclination can be seen in Fig. 1 to be clearly within the claimed range).
Regarding claim 27, Pingry discloses (Fig. 1-4) a seed-sowing machine comprising a frame (14), mobility means (transport wheels 62) and a seed-sowing assembly (16) coupled to the frame, wherein the seed-sowing assembly comprises at least two single seeding units (16A, 16B, 16C) arranged in parallel and longitudinally displaced from one another, which allows achieving a narrow separation between furrows, wherein each of said single units comprises a first support arm (linkage bars 34) pivotally connected at one of its ends to the seeder frame; and a second support arm (frame supporting each meter 30 and ground tools 24, 26, 28, 32) pivotally connected to another end of the first support arm, wherein said second arm supports two furrow-generating discs (double disk furrow opener 24), wherein at least one of the two furrow-generating discs is coupled to a respective depth limiting wheel (26); and a third support arm (arm linking closing wheels 28 to each unit 16) pivotally connected to one end of the second support arm, wherein said third arm supports two furrow-closing wheels (28) inclined angularly with respect to each other in a vertical direction.
Pingry does not disclose that wherein said first support arm supports a charge regulator.
However, Maro discloses (Fig. 2) a similar seeding unit having a first arm (152) pivotally connected at one of its ends to a seeder frame (102), wherein said first support arm supports a charge regulator (actuator 110) operable to adjust a downforce on the seeding unit.
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to include the teachings of Maro in the seeding units of Pingry in order to allow downforce adjustment on each seeding unit.
Pingry does not disclose that the furrow-generating discs are inclined angularly with respect to a vertical direction.
However, Robertson discloses that the downward (vertical) and forward inclination of opening discs defines the angle of attack with the ground as well as the degree of ground-opening (Col. 1, lines 30-33; the vertical angle of the discs disposes the convergence region of the discs downward from their axes to properly engage the ground, and the angles simultaneously define how wide the furrow is).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to include the teachings of Robertson in the seeding units of Pingry in order to effectively engage the ground and generate a furrow with a proper width for sowing seeds.
Pingry does not disclose that the two furrow-generating discs are formed by a larger diameter disc and a smaller diameter disc whose diameter difference is 0.5 to 2 inches, wherein the smaller disc is internally and externally peripherally milled.
However, Christie discloses (Fig. 70) two furrow-generating discs formed by a larger diameter disc and a smaller diameter disc, and that such a configuration lessens down pressure requirements ([0173}).  Christie further discloses (Fig. 45-46) furrow-generating discs having sharpened bevel edges on both sides of each disc, and that such a configuration offers a long sharpened lifespan ([0291]).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to include the teachings of Christie in the seeding units of Pingry in order to lessen down pressure requirements and extend a sharpened lifespan of each disc.  It is noted that the recitation of the disc being milled is a functional step of forming the disc, which does not patentably distinguish from the prior art given that it does not result in a structural difference from the prior art.
Furthermore, it would have been obvious to one having ordinary skill in the art to make the diameter difference 0.5 to 2 inches, since where the general conditions of the claim (a diameter difference between blades) are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Pingry does not disclose a seed contact wheel.
However, Jagow discloses (Fig. 2-5) a seed contact wheel (35) supported by a frame, similar to the second support arm of Pingry, for firming seeds into the bottom of the furrow.
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to include the teachings of Jagow in the seeding units of Pingry in order to firm seeds into the bottom of the furrow.
Pingry does not disclose that the at least two single seeding units are transversely spaced apart between 13 and 17 cm from each other.
However, Holmes discloses (Col. 18, lines 61-62) that it may be desired to plant seeds in rows with as little as about 2 inches (or about 5 cm) between adjacent rows.
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to space Pingry’s staggered seeding units, which are for the purpose of planting narrow seed rows (page 3, lines 11-15), between 13 and 17 cm from each other, since where the general conditions of the claim are disclosed in the prior art,  discovering the optimum or workable ranges involves only routine skill in the art.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Pingry in view of Maro, Robertson, Christie, Jagow, and Holmes as applied to claim 1 above, and further in view of Metal Supermarkets and Parker Steel Company.
Regarding claim 3, Pingry in view of Maro, Robertson, Christie, Jagow, and Holmes discloses the elements of claim 1 as described above, but does not disclose that the first support arm is hollow and has a rectangular cross-section.
However, Metal Supermarkets discloses (page 2) that hollow steel tubing, commonly rectangular, is widely used in industrial settings and valued for its strength.
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to make the first support arms of Pingry out of such hollow, rectangular, steel tubing.  Doing so would provide advantageous strength to the support arms, which would need to bear substantial load during use.
Pingry in view of Maro, Robertson, Jagow, Holmes, and Metal Supermarkets does not disclose a separation distance between lateral faces of the support arm between 5 and 12 cm.
However, Parker Steel Company discloses that hollow, rectangular steel tubing is manufactured in a wide range of widths, including those in the claimed range.
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to make the distance between lateral faces of the first support arm any necessary to provide the proper strength for the support arm.  Furthermore, it has been held that a mere change in size is not sufficient to patentable distinguish over the prior art.  In re Rinehart, 531 F2.d 1048, 189 USPQ 143 (CCPA 1976).
Regarding claim 4, Parker Steel Company further discloses rectangular steel tubing having widths of 7 cm.  As described above, it would have been obvious to use steel tubing of any size necessary in the construction of the seed-sowing assembly, and a mere change in size is not sufficient to patentably distinguish over the prior art.

Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Pingry in view of Maro, Robertson, Christie, Jagow, and Holmes as applied to claim 1 above, and further in view of Martin (U.S. 2008/0302283).
Regarding claim 7, Pingry in view of Maro, Robertson, Christie, Jagow, and Holmes discloses the elements of claim 1 as described above, but does not disclose that a soil- and stubble-containing skid is anchored at one end of the second support arm.
However, Martin discloses (Fig. 1) soil- and stubble-containing skids (16, 17) anchored on support arms (8, 9) adjacent outer sides of furrow-generating discs (10, 11), which help to minimize soil disruption as the discs move through the soil ([0032], lines 4-7).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to similarly an anchor soil- and stubble-containing skid at an end of the second support arm, adjacent the at least one furrow-generating disc of Pingry, in order to minimize soil disruption.
Regarding claim 18, Pingry in view of Maro, Robertson, Christie, Jagow, and Holmes discloses the elements of claim 1 as described above, but does not disclose a soil- and stubble-containing skid between at least one of the furrow-generating discs and its respective depth limiting wheel.
However, Martin discloses (Fig. 1) soil- and stubble-containing skids (16, 17) anchored on support arms (8, 9) adjacent outer sides of furrow-generating discs (10, 11), which help to minimize soil disruption as the discs move through the soil ([0032], lines 4-7).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to similarly place a soil- and stubble-containing skid adjacent the at least one furrow-generating discs of Pingry, which would necessarily position it between the at least one furrow-generating disc and its respective depth limiting wheel, in order to minimize soil disruption.

Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Pingry in view of Maro, Robertson, Christie, Jagow, and Holmes as applied to claim 1 above, and further in view of Johnston (U.S. 4,986,200).
Regarding claim 15, Pingry in view of Maro, Robertson, Christie, Jagow, and Holmes discloses the elements of claim 1 as described above, but does not disclose that the material of the depth limiting wheel is selected from the group consisting of metallic materials and polymeric materials.
However, Johnston discloses that high density plastic (a polymeric material) is advantageous as a material for gauge wheels because soil and other debris will not likely adhere to it (Abstract).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to form the depth limiting wheel of Pingry from a similar polymeric material as taught by Johnston, to prevent soil adherence to the wheel.
Regarding claim 17, Pingry in view of Maro, Robertson, Christie, Jagow, and Holmes discloses the elements of claim 1 as described above, but does not disclose that the depth limiting wheel is interchangeable so that different depths of sowing between 2 and 4 cm can be obtained.
However, Johnston discloses (Fig. 1, 2) a depth limiting wheel (10) arranged rigidly with respect to a ground-penetrating disc (12), wherein the depth limiting wheel is interchangeable so that different depths of sowing can be obtained (Col. 3, lines 7-12).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to substitute the depth limiting wheel arrangement of Pingry with the alternative taught by Johnston.  Both arrangements operate to perform the same operation of limiting the depth of the furrow, and such a substitution would not affect the operation of the seed sowing assembly in any new or unexpected way.  Furthermore, the arrangement of Johnston provides for fewer parts moving relative to one another, which is a commonly recognized benefit for mechanical systems.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Pingry in view of Maro, Robertson, Christie, Jagow, and Holmes as applied to claim 1 above, and further in view of Murray (U.S. 4,733,730).
Pingry in view of Maro, Robertson, Christie, Jagow, and Holmes discloses the elements of claim 1 as described above, but does not disclose that the depth limiting wheel is of a frustoconical section, having an inclination angle of said frustoconical section equal to the inclination with respect to a vertical direction of the respective furrow-generating disc.
However, Murray discloses (Fig. 3-6) a depth limiting wheel having a substantially frustoconical section (21), having an inclination angle of said frustoconical section equal to an inclination with respect to a vertical direction of a furrow-generating disc (12).  The tread wall (38) of the tire is inclined, and abutment surfaces (63, 64) are similarly inclined.  While it is not explicitly stated, it is readily apparent from the drawings that these inclines are designed specifically such that, when the tire is on the ground, the tread wall and abutment surfaces are aligned evenly with the ground to provide a flat surface (Fig. 6) when the wheel is aligned with the furrow-generating disc.
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to similarly provide a frustoconical shape to the depth limiting wheels of Pingry.  Doing so would provide a flat surface for even distribution of load as the depth limiting wheels traverse the ground at an angle corresponding to that of the furrow-generating discs.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Pingry in view of Maro, Robertson, Christie, Jagow, and Holmes as applied to claim 1 above, and further in view of Johnson (WO 93/17545).
Pingry in view of Maro, Robertson, Christie, Jagow, and Holmes discloses the elements of claim 1 as described above, but does not disclose that the seed contact wheel material is selected from the group consisting of metallic materials and polymeric materials.
However, Johnson discloses (Fig. 2-3) a seed contact wheel having a polymeric material (UHMW polyethylene) in order to reduce soil adherence to the wheel (Abstract).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to similarly form the seed contact wheel of Pingry in view of Jagow with a polymeric material as taught by Johnson, because doing so would help prevent soil adherence to the wheel.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Pingry in view of Maro, Robertson, Christie, Jagow, and Holmes as applied to claim 21 above, and further in view of Koch (U.S. 2020/0359559).
Pingry in view of Maro, Robertson, Christie, Jagow, and Holmes discloses the elements of claim 21 as described above, but does not disclose that the inclination angle of each furrow-closing wheel with respect to the vertical direction is 10°.
However, Koch discloses (Fig. 36) closing wheels (254) disposed at an inclination angle with respect to a vertical direction, wherein the angle is adjustable for adjusting an aggressiveness of the closing action or to intersect with the bottom of the trench ([0137], lines 36-43; [0138], lines 1-11).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to make the inclination angle of the closing wheels of Pingry any necessary for a proper closing action aggressiveness or to intersect with the bottom of a furrow of any depth.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Pingry in view of Maro, Robertson, Christie, Jagow, and Holmes as applied to claim 1 above, and further in view of Hagny (U.S. 6,314,897).
Pingry in view of Maro, Robertson, Christie, Jagow, and Holmes discloses the elements of claim 1 as described above, but does not disclose that each of the two furrow-closing wheels has a disc coupled on its outer face having a "V" recessed type or serrated configuration on its periphery.
However, Hagny discloses (Fig. 1-3) closing wheels (36) having a disc coupled on their outer face having a "V" recessed type or serrated configuration (46) on its periphery.  Hagny teaches that this provides an advantageous slicing action over the traditional closing wheel (Col. 7, lines 33-46)
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide each closing wheel of Pingry with a similar serrated configuration so as to provide an improved slicing action for better furrow closing.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Pingry in view of Maro, Robertson, Christie, Jagow, and Holmes as applied to claim 1 above, and further in view of Freed (U.S. 2013/0206431).
Pingry in view of Maro, Robertson, Christie, Jagow, and Holmes discloses the elements of claim 1 as described above, but does not disclose that the two furrow-closing wheels are connected to a compression spring to regulate the load necessary to close the furrows.
However, Freed discloses (Fig. 2) closing wheels (22, 23) which are connected to a compression spring (36) to regulate the load necessary to close the furrows.
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide a compression spring for the closing wheels of Pingry, in order to provide the necessary downforce to close the furrows.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Pingry in view of Maro, Robertson, Christie, Jagow, and Holmes as applied to claim 1 above, and further in view of Pollard (U.S. 4,273,057).
Pingry in view of Maro, Robertson, Christie, Jagow, and Holmes discloses the elements of claim 1 as described above, and Pingry further discloses that the second support arm has in its structure a discharge ducts for seeds (seed drop; page 6, lines 29-34).  But Pingry in view of Maro, Robertson, Christie, Jagow, and Holmes does not disclose a discharge duct for fertilizers.
However, Pollard discloses (Fig. 2) a seed sowing implement having respective discharge ducts (30, 31) for seeds and fertilizers (Col. 3, lines 28-34).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide a duct for fertilizers in the assembly of Pingry, so that the assembly could simultaneously sow seeds and fertilizers.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Pingry in view of Maro, Robertson, Christie, Jagow, Holmes, and Pollard as applied to claim 25 above, and further in view of Baker (U.S. 9,565,798).
Pingry in view of Maro, Robertson, Christie, Jagow, Holmes, and Pollard discloses the elements of claim 25 as described above, but does not disclose that the seed and fertilizer discharge ducts have seed and fertilizer discharge sensors, respectively.
However, Baker discloses (Fig. 1-2) a discharge sensor (10) for seed and fertilizer discharge ducts (Col. 3, lines 32-35).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide a flow sensor as taught by Baker in the seed and fertilizer ducts of Pingry in view of Pollard, in order to sense whether particulate materials being sown are properly passing through the discharge ducts.

Response to Arguments
Applicant's arguments filed 5/2/2022 have been fully considered but they are not persuasive.
Regarding claims 1 and 27, Applicant submits that the combinations above do not disclose a triple pivot configuration, wherein the support arms are connected either to each other or to a seeder frame by means of revolute joints and wherein said revolute joints allow the support arms to pivot and copy the natural or anthropic irregularities of the soil surface.  Applicant further submits that the planter unit 16 is not pivotally connected to the linkage bars 34.
However, these limitations are not in the claim.  The claims merely recite a first support arm pivotally connected at one of its ends to a seeder frame, and a second support arm pivotally connected to another end of the first support arm.  As described above, Pingry clearly discloses a first support arm (linkage bars 34) pivotally connected at one of its ends to a seeder frame (14), and a second support arm (frame supporting each meter 30 and ground tools 24, 26, 28, 32) pivotally connected to another end of the first support arm.
Furthermore, the arrangement disclosed by Pingry does, in fact, provide revolute joints which allow the support arms to pivot with respect to the frame and thus raise and lower in response to irregularities of the soil surface.  The linkage bars being a parallel linkage which allows the planter unit 16 to move vertically while being maintained in a constant horizontal orientation necessarily means that the planter unit 16 must be pivotally connected to the linkage bars.  It is noted maintaining a horizontal frame does not mean that the frame and ground tools cannot follow the irregularities of the ground surface.
In response to applicant's argument that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).
Applicant’s arguments with respect to claims 1 and 27 regarding the separation between rows being between 13 and 17 cm, as well as the peripheral milling of the smaller diameter disc, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
It is noted that, since it is obvious to make the transverse separation between rows as little as 2 inches as described above, any patentable distinction regarding the transverse separation should be made with the specific structure of the claimed invention that results in such a transverse separation and also structurally differentiates from the prior art.
Furthermore, it is again noted that the recitation that the smaller diameter disc is formed with a peripheral milling operation does not patentably distinguish from the prior art if the milling operation does not result in a structural difference over the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Steenken (DE 3616022) Seeders disposed in multiple transverse rows to achieve row spacings as little as 6 to 12 cm.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN A NORMILE whose telephone number is (571)272-4527. The examiner can normally be reached 8-4 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS WILL can be reached on (571) 272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        




/I.A.N./Examiner, Art Unit 3671                                                                                                                                                                                                        ff